Citation Nr: 1122023	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active duty service from September 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran testified at a video-conference hearing.

In May 2010, the Board determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for PTSD.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court granted a joint motion for remand.

As explained in more detail below, the Board reopens the Veteran's claim of entitlement to service connection for PTSD.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   The May 2006 Board decision, which denied the Veteran's claim for service connection for PTSD is final.

2.  Some of the evidence received since May 2006, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the service connection claim, or raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim for service connection for PTSD, to include aggravation, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given that this decision reopens the claim of entitlement to service connection for PTSD and remands the claim for additional development on the merits, further discussion of the VCAA is unnecessary at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board issued a May 2006 decision denying the Veteran's claim for service connection for PTSD.  The Chairman of the Board did not order reconsideration of that decision, nor was the decision appealed to the United States Court of Appeals for Veterans Claims (Court).  See 38 U.S.C.A. §§ 7103(a), 7104, 7252 (West 2002); 38 C.F.R. § 20.1100(a) (2010).  Thus, the decision is final.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The May 2006 Board decision denied the Veteran's claim for service connection for PTSD because the evidence linked the Veteran's PTSD with childhood abuse, and failed to link her PTSD with her military service.    

The evidence received subsequent to the May 2006 Board decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The November 2010 Joint Motion specified that in its May 2010 decision, the Board did not adequately discuss if the Veteran's statements relating to aggravation of her preexisting PTSD to service were new and material and sufficient to reopen her previously denied claim.  Specifically, the Joint Motion noted that the Board failed to specify whether the final May 2006 Board decision had addressed the issue of aggravation.  

As will be further discussed below, the Board notes that the Veteran has asserted that her PTSD pre-existed her service and may have been aggravated by stressful events experienced in service.  The Board observes that a separate theory of entitlement (as opposed to a separate diagnosis) is not a new claim, and must be addressed as part of the current claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).

The Board concludes that there is new and material evidence in this case.
While the Veteran acknowledges childhood sexual abuse, she also reports an incident of sexual trauma by her stepfather during a period of leave in 1975.  She states that one of the biggest difficulties was that the military called her abuser to verify her contentions of abuse, causing her to not seek treatment because they did not believe her.  Specifically, she submitted a November 2007 VA outpatient treatment report which noted that she had a history of PTSD which was "reportedly aggravated" by not being believed by military treaters.

The Board had not considered the issue of aggravation in its May 2006 decision.  Thus, the new evidence could substantiate the Veteran's assertions that her PTSD, which preexisted service, had been permanently aggravated beyond the normal progression of the disease during service.  Assuming the credibility of this evidence, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

Accordingly, the Board finds that the evidence received subsequent to the May 2006 Board denial is new and material and serves to reopen the claim for service connection for PTSD, to include aggravation.


ORDER

New and material evidence has been received to reopen a claim for service connection for PTSD, and to this extent, the appeal is granted.



REMAND

Having reopened the Veteran's claim for service connection for PTSD, the Board finds that further development is necessary.

Initially, the Board notes that the claims folder also reflects treatment for psychiatric disorders in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, the matter of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) was also denied in the May 2006 Board decision and the Veteran did not seek to reopen this part of the decision.  Accordingly, the Board is limiting the issue on remand to PTSD only.

Service treatment records show that on pre-induction examination in June 1975, the Veteran denied a history of depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  Psychiatric examination was normal.  On psychiatric evaluation in February 1976, the Veteran reported that she disliked her job in the service, which was depressing her.  It was noted that the Veteran had been seen as a problem drinker and used alcohol to treat her depression.  Due to her unhappiness in her job, she had considered going absent without leave or separating from service.  The clinical impression was adjustment reaction of adult life manifested by nausea, diarrhea, and depression; occupational maladjustment; and problem drinker.  An August 1976 psychiatric evaluation revealed no psychosis or neurosis.  On separation examination in September 1976, the Veteran denied a history of loss of memory or amnesia, and nervous trouble of any sort.  The examiner noted that she had attempted suicide in 1975 by inflicting cuts on both wrists and was treated, with no further attempts.  Current psychiatric examination was normal.

Post-service VA treatment reports reflect that the Veteran has been diagnosed as having PTSD related to her history of childhood physical, emotional and sexual abuse by her step-father.  The Veteran further reports that while she was on Christmas leave in 1975 during active service, she was sexually assaulted by her step-father.  She stated that she sought psychiatric help for some problems she was receiving which she believes were a direct result of the sexual trauma.  She indicates that she was losing weight, was drinking and that she suffered from insomnia.  She reports that the psychiatric staff did not believe her and refused her help which exacerbated her PTSD and drinking.   

In an October 2005 statement, the Veteran's treating VA physician noted the Veteran's history of sexual abuse by her step-father prior to service, and the development of major depressive symptoms that were not treated.  The physician also stated that the Veteran suffered from PTSD symptoms in service, for which she was not treated, and that a review of her military history might help clarify the issues.

In light of the evidence showing that the Veteran had pre-service stressors caused by her claimed history of childhood abuse, readjudication of this issue must include consideration of applicability of the provisions of presumption of soundness and aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that the correct standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the appellant's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.)  Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Thus, the Board finds that a VA examination is warranted to fully adjudicate the Veteran's claim of entitlement to service connection for PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination to determine whether the Veteran suffers from PTSD and if so, whether the current disorder is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion with supporting rationale on the following:

(a)  Does the Veteran suffer from PTSD?  The examiner should utilize the DSM-IV in arriving at a PTSD diagnosis.

(b)  If PTSD is diagnosed, the examiner MUST identify the stressor(s) supporting the diagnosis of PTSD.  In identifying any claimed stressor(s) the examiner should independently review the entire record.  After consideration of these stressors, the examiner should explain whether they satisfy the criteria to support a diagnosis of PTSD;

(c)  If PTSD is diagnosed, the examiner should opine as to whether the Veteran suffered from PTSD prior to her military service.  The examiner should address the evidence and explain the medial principals which supports his/her conclusion.  If the examiner determines that the Veteran suffered from PTSD prior to service, the examiner should provide an opinion as to whether the condition was permanently worsened beyond normal progression (aggravated) by service.  If so, the examiner should opine whether current PTSD is related to the service-aggravation of pre-existing PTSD.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The RO should readjudicate the claim of entitlement to service connection for PTSD on the merits. If the claim is denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


